

	

		II

		109th CONGRESS

		1st Session

		S. 1706

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Allen (for himself

			 and Mr. Martinez) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide

		  that distributions from a section 401(k) plan or a section 403(b) contract

		  shall not be includible in gross income to the extent used to pay long-term

		  care insurance premiums

	

	

		1.Short titleThis Act may be cited as the

			 Long-Term Care Act of

			 2005.

		2.Exclusion from

			 gross income for distributions from section

			 401(K) plans and section

			 403(B) contracts which are used to pay

			 long-term care insurance premiums

			(a)In

			 generalPart III of subchapter B of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to items specifically excluded from gross

			 income) is amended by inserting after section 139A the following new

			 item:

				

					139B.Distributions

				from section 401(K) plans and section

				403(B) contracts which are used to pay

				long-term care insurance premiums

						(a)In

				generalGross income shall not include any distribution to an

				individual from amounts attributable to employer contributions made pursuant to

				elective deferrals described in subparagraph (A) or (C) of section 402(g)(3),

				to the extent that such distributions do not exceed the long-term care

				insurance premiums paid during the taxable year for insurance covering the

				individual or the individual’s spouse.

						(b)Denial of

				double benefitThe limitation in section 213(d)(10) shall be

				reduced by the amount which would (but for subsection (a)) be includible in the

				taxpayer’s gross income for the taxable year.

						(c)No effect on

				qualificationAn arrangement shall not fail to be treated as a

				qualified cash or deferred arrangement (as defined in section 401(k)) or a

				contract described in section 403(b) by reason of permitting distributions for

				the payment of long-term care insurance

				premiums.

						.

			(b)Clerical

			 amendmentThe table of sections for such part III is amended by

			 inserting after the item relating to section 139A the following new

			 item:

				

					

						Sec. 139B. Distributions from section

				401(k) plans and section 403(b) contracts which are used to pay long-term care

				insurance

				premiums.

					

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to

			 distributions after the date of the enactment of this Act.

			

